     Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 1 of 17 PageID #:1




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 UNITED STATES OF AMERICA,                  )
                                            )   Case No.
               Plaintiff,                   )
                                            )   Judge
         vs.                                )
                                            )
 FUNDS IN THE AMOUNT OF                     )
 $113,957 IN UNITED STATES                  )
 CURRENCY,                                  )
                                            )
               Defendant, In Rem.           )

               VERIFIED COMPLAINT FOR FORFEITURE, IN REM

   COMES NOW, before this honorable Court, Plaintiff, United States of America,

by and through its undersigned counsel, and pursuant to the provisions of Federal

Rules of Civil Procedure, Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions (“Fed. R. Civ. P. Supp.”) G(2), respectfully, to bring this

Verified Complaint for Forfeiture In Rem.

   Plaintiff hereby alleges as follows:

                                 Nature of the Action

   1. This is a civil action brought to forfeit property seized by the United States

government for violations of federal law that provide for the seizure, forfeiture, and

disposal of certain property to the United States.

   2. This action is an in rem legal proceeding against property, not against an

individual, to determine rights in the property that are conclusive against the entire

world.
     Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 2 of 17 PageID #:2




   3. This civil action in rem is brought to forfeit property pursuant to the provisions

of 21 U.S.C. § 881(a)(6), because it: (i) was furnished and intended to be furnished in

exchange for a controlled substance; and/or (ii) is the proceeds from the sale of a

controlled substance; and/or (iii) was used or intended to be used to facilitate an

illegal drug transaction in violation of 21 U.S.C. § 841, et seq.

   4. Based upon the facts and circumstances herein set forth, Plaintiff prays: (1)

that process issue for an arrest warrant in rem for the subject property; (2) that notice

be given to all parties to appear and show cause why forfeiture should not be decreed;

(3) that this Court enter a judgment of forfeiture to the United States; and (4) that

this Court grant Plaintiff all other relief as it may deem just and proper, together

with the costs and disbursements of this action.

   5. This complaint is verified by the attached Verification of Department of

Homeland Security (“DHS”), Immigration and Customs Enforcement (“ICE”),

Homeland Security Investigations (“HSI”) Special Agent Daniel Schutz, which is fully

incorporated herein.

                                The Defendant In Rem

   6. The Defendant in rem consists of the following property:

      ● $113,957 (one hundred thirteen thousand nine hundred fifty-seven dollars)

in United States currency. (Hereinafter, the “subject property”).

   7. The subject property was seized on August 5, 2020, by DHS-HSI Special Agent

Schutz at Midway International Airport in Chicago, Illinois.




                                            2
     Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 3 of 17 PageID #:3




   8. The subject property is currently in the custody of the Department of

Homeland Security, Fines, Penalties, and Forfeitures Unit.

                               Jurisdictional Statement

   9. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345

because this action is commenced by the United States of America, and pursuant to

28 U.S.C. § 1355(a) because this is an action for forfeiture.

   10. This Court has in rem jurisdiction over the subject property pursuant to 28

U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to forfeiture occurred in

this district, and pursuant to 28 U.S.C. § 1395(a) (via 28 U.S.C. § 1355(b)(1)(B))

because the subject property is located in this district.

   11. Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A) because

acts or omissions giving rise to forfeiture occurred in this district, and pursuant to 28

U.S.C. § 1395 (via 28 U.S.C. § 1355(b)(1)(B)) because the subject property is located

in this district.

                                  Basis for Forfeiture

   12. The subject property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6)

because it: (1) was “furnished or intended to be furnished” in exchange for a controlled

substance or listed chemical in violation of Title II of the Comprehensive Drug Abuse

Prevention and Control Act of 1970, 21 U.S.C. §§ 801, et seq. (the “Controlled

Substances Act”), (2) represents “proceeds traceable” thereto, or (3) was “used or

intended to be used to facilitate” a violation thereof. See 21 U.S.C. § 881(a)(6).




                                           3
     Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 4 of 17 PageID #:4




   13. The subject property is further subject to forfeiture because there is a

substantial connection between the subject property and a criminal offense, namely

a violation of Title II of the Comprehensive Drug Abuse Prevention and Control Act

of 1970, 21 U.S.C. §§ 801, et seq.

                                     Summary of Facts

   14. On August 10, 2020, a search warrant was executed by agents of DHS-HSI on

luggage examined at Midway Airport, which led to the discovery and seizure of the

subject property from Debbie Davis (“Davis”), who had traveled from Chicago, Illinois

to Los Angeles, California on Southwest Airlines flight 1893.

   15. Based upon the experience of law enforcement, including Special Agent Schutz,

and the totality of the circumstances further described below, the subject property

was seized for forfeiture.

                                          Facts

I. Midway Airport Interdiction

      A. Overview of Interdiction

   16. This Complaint describes an investigation conducted by members of DHS-HSI

at Midway Airport, to which Special Agent Schutz is a member.

   17. Based upon the experience of investigators in this case and in similar

investigations across the United States, it is common knowledge that cities in the

mid-west and east coast are demand locations for illicit drugs.




                                            4
     Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 5 of 17 PageID #:5




   18. States such as Arizona and California are considered source locations due to

their close proximity to the border of Mexico and established drug transportation

routes.

   19. Person(s) involved in the illegal drug trade often hire couriers to transport

drugs and/or proceeds from the sale of drugs by utilizing commercial airlines and

shipping companies.

   20. In an effort to identify and disrupt potential drug and/or money couriers

related to drug organizations and criminal syndicates, investigators utilize a variety

of resources, including confidential informants, suspicious flight itineraries, other

law enforcement agencies, and prior knowledge of criminal activity or intelligence.

   21. Factors that constitute suspicious flight itineraries include airfare purchase at

the counter immediately prior to departure or short notice reservations for one-way

travel, sometimes paid in cash.

   22. In addition, investigators know it is common for couriers to utilize a third-party

credit card to purchase airfare and to provide inaccurate or not in-service telephone

numbers to airline and other transit companies.

   23. Couriers travel with minimal or no luggage and often attempt to board at the

last possible moment.

   24. Drug and/or money couriers utilize these techniques in an attempt to conceal

their identities from law enforcement and minimize their exposure to commercial

airline and passenger railroad services.




                                           5
     Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 6 of 17 PageID #:6




      B. Discovery of Subject Property

 25. On August 5, 2020 at approximately 0930 hours, the Transportation Security

Administration (“TSA”) contacted the HSI Resident Agent in Charge regarding the

discovery of a large amount of United States currency found in a checked black

suitcase at Midway Airport.

 26. TSA reported that, subsequent to a routine x-ray examination of the checked

black suitcase that indicated an aberration, an inspection revealed a large amount of

United States currency wrapped in rubber bands within the checked black suitcase.

TSA photographed the currency, closed the checked black suitcase, and held the

suitcase pending investigation by HSI.

 27. The checked black suitcase contained a luggage tag indicating it belonged to

Debbie Davis, destined for Los Angeles International Airport aboard Southwest flight

number 1893.

 28. TSA reported to HSI investigators that Davis had boarded the flight to Los

Angeles and that the checked black suitcase remained at Midway Airport.

 29. Investigators know Los Angeles, California, and the central California region in

particular, to be a known source area for illegal drug trafficking.

 30. Further, investigators know that those who transport illegal drugs, or the

proceeds of illegal drug trafficking, often keep the drugs or proceeds on their person

or within accompanying bags or suitcases.




                                           6
     Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 7 of 17 PageID #:7




 31. . At the request of DHS-HSI Special Agent Oleg Sokolov, at approximately 1045

hours, Des Plaines Police Officer Alfonso Galvan and his canine partner Jager arrived

at Midway Airport.

      C. Canine Examination of Subject Property

 32. Officer Galvan utilized his certified narcotics detection canine, Jager, to

examine the subject suitcase.

   33. Officer Galvan and Jager have been in service since December 2017.

   34. Jager was last certified prior to this investigation by the Illinois Law

Enforcement Training and Standards Board on June 24, 2020.

   35. Jager is trained and certified to detect the odors of heroin, cocaine, marijuana,

hash, methamphetamine, ecstasy, and other controlled substances.

   36. Through maintenance training, Jager does not alert to clean or uncirculated

United States currency.

   37. If at any time during a search Jager smells one of the odors he is trained to

detect, Jager will alert at the area where he smells the odor.

   38. Officer Galvan conducted a scent investigation in the TSA security area at

Midway Airport. As a result of the scent investigation, Jager gave a positive alert to

Davis’s suitcase. Jager did not alert to any of the other items or suitcases in the TSA

security area.

   39. After the canine examination, law enforcement officers secured the suitcase in

an evidence room.




                                           7
     Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 8 of 17 PageID #:8




      D. Initial Interview of Davis and Daniels

   40. At approximately 1028 hours, while the canine examination was requested

and conducted in Chicago, Illinois, HSI Special Agent Eric Binstock contacted HSI

Special Agent Bethany Vehlow at HSI Los Angeles regarding Davis’s travel to Los

Angeles.

   41. Investigators in Los Angeles, California sought to conduct a consensual

interview of Davis upon her arrival at Los Angeles International Airport.

   42. In an attempt to assist in locating Davis, investigators utilized law

enforcement databases to conduct record checks and obtained a driver’s license photo

of Davis from the Illinois Secretary of State.

   43. On August 5, 2020, at approximately 1140 hours, HSI investigators arrived at

Southwest Airlines baggage claim #2 at Los Angeles International Airport, which was

the baggage claim area for the inbound Southwest Airlines flight 1893, in an attempt

to interview Davis.

   44. DHS-HSI Special Agent Vehlow and Task Force Officer Edna Moreno made

contact with Davis at the Los Angeles International Airport and conducted a

consensual encounter.

   45. During the consensual interview, Davis stated the following:

                 a) Davis stated that her suitcase contained approximately $89,000

                      in United States currency, purses, and clothes.

                 b) Davis stated that the money was intended to purchase clothes

                      from showrooms in Los Angeles, California, order to sell at her




                                            8
     Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 9 of 17 PageID #:9




                   businesses located in Chicago, Illinois, known as “Deb’s Closet”

                   and “Englewood Furniture.”

               c) Davis showed investigators a screen shot on her phone of the

                   Illinois Business Authorization Certificate of Registration for

                   “Debs Closet LLC” that showed an expiration date of November

                   1, 2020.

               d) Davis further showed investigators a screen shot on her phone of

                   a query result for “Englewood Furniture Inc” on the Office of the

                   Illinois Secretary of State website. The screen shot does not

                   indicate the status of the corporation.

               e) Davis stated that she has run these businesses for approximately

                   one or two years.

               f) Davis stated that she travels to Los Angeles, California every

                   three weeks in order to gather merchandise for her businesses

                   and that she has a house located in North Hollywood, California.

               g) Davis stated that she recently obtained a business loan.

               h) Davis stated the checked black suitcase contained approximately

                   $89,000 in United States currency.

   46. On August 5, 2020, Davis was traveling to Los Angeles, California with Corey

Daniels.

   47. DHS-HSI Special Agent Kevin Radisay and DHS-HSI Special Agent Juan

Nieto conducted a consensual interview with Daniels.




                                         9
    Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 10 of 17 PageID #:10




   48. During the consensual interview, Daniels stated the following:

                a) Daniels stated that he has been dating Davis for approximately

                     ten years.

                b) Daniels estimated the checked black suitcase contained

                     approximately $13,000 in United States currency.

                c)    Daniels stated that he and Davis travel to Los Angeles,

                     California in order to purchase counterfeit items to sell at Davis’s

                     business.

                d) Daniels estimated that he and Davis had previously purchased

                     $12,000 in counterfeit items and sold these items during the

                     weekend of August 1, 2020.

                e) Daniels stated that the grand opening of “Deb’s Closet” was

                     during the week of July 27, 2020.

                f) Daniels stated that they were considering moving to North

                     Hollywood, California.

   49. After the consensual encounters, Davis and Daniels continued with their

planned trip to Los Angeles.

      E. Search and Seizure Warrant

   50. On August 10, 2020, based on an affidavit from Special Agent Schutz, a

magistrate judge in the United States District Court for the Northern District of

Illinois issued a Search and Seizure Warrant in Case Number 20 M 419 for the

checked black suitcase.




                                           10
    Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 11 of 17 PageID #:11




   51. Upon execution of the warrant, law enforcement officers seized funds totaling

$113,957 in United States currency from the checked black suitcase as property

subject to forfeiture. The seized funds were found in the following denominations: 398

one hundred-dollar bills, 159 fifty-dollar bills, 3,164 twenty-dollar bills, 191 ten-dollar

bills, 193 five dollar bills, and 52 one dollar bills.

       F. Seizure of the subject Property for Forfeiture

   52. DHS, Fines, Penalties, and Forfeitures Unit initiated administrative

proceedings against the subject property by mailing a Notice Letter and Notice of

Seizure to Davis by certified mail.

   53. In response to this notice, Davis filed a claim to the subject property with DHS,

Fines, Penalties, and Forfeitures Unit on September 30, 2020.

   54. Also on September 30, 2020, Daniels filed a claim to the subject property with

DHS, Fines, Penalties, and Forfeitures Unit.

   55. On November 24, 2020, DHS referred this matter to the United States

Attorney’s Office in Chicago to initiate judicial forfeiture proceedings.

       G. Investigation of Deb’s Closet and Englewood Furniture

   60. Special Agent Schutz utilized law enforcement databases, public records, open

source queries, interviews, and surveillance to investigate the businesses “Deb’s

Closet” and “Englewood Furniture.”

   61. As a result of the investigation, law enforcement determined that “Deb’s

Closet” was located at 1253 W. 63rd Street, Chicago, Illinois 60636.




                                             11
    Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 12 of 17 PageID #:12




   62. Investigators identified wwww.debscloset.com as a website for “Deb’s Closet.”

The website provided the business address, hours, contact information and online

shopping options. The contact email was listed as john.doe@example.com. The hours

of operation were listed as Monday - Saturday, 11:00am - 07:00pm. Other menu

options such as track orders, shopping bag, and shop now did not function. No

merchandise was posted for sale on the website.

        63. Investigator identified a Facebook page for “Deb’s Closet.” The page had

approximately 20 posts from May 22, 2020 to August 20, 2020 and included contact

information and the website www.debscloset.com. It appeared that merchandise

could be purchased only through a link that directed the user to the website,

debscloset.com. No reviews of “Deb’s Closet” were posted. “Deb’s Closet” Facebook

profile had approximately 266 total “follows” and 265 total “likes” as of November 9,

2020.

        64. On November 5, 2020, at approximately 1130 hours, Special Agent Schutz

conducted surveillance of “Deb’s Closet” located at 1253 W. 63rd Street, Chicago,

Illinois 60636. The surveillance was during the business hours listed for the store on

its website. At the business address, the metal shutters were pulled down over the

windows and door.

        65. Directly next to “Deb’s Closet” was a store named “Deb’s Furniture.” The

two businesses appeared to be a part of the same building. “Deb’s Furniture” also had

the metal shutters pulled down over the windows. No movement was observed at

“Deb’s Furniture” at any time during the surveillance.




                                         12
    Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 13 of 17 PageID #:13




      66. On November 5, 2020, at approximately 1300 hours, surveillance of “Deb’s

Closet” ended. No individuals were observed entering or exiting the business, and no

vehicles were observed arriving at the business, during surveillance.      One car with

Indiana License Plate, believed to be unrelated, was already parked nearby prior to

surveillance. The metal shutters remained down for the entirety of the surveillance.

      67. The 7th District Chicago Police Department is located at 1438 W. 63rd

Street, Chicago, Illinois, approximately one and a half blocks away from the “Deb’s

Closet” location on 63rd Street in Chicago, Illinois.

      68. In November 2020, Officers with the Chicago Police Department and

members of the Community Policing Group provided the following information to

investigators:

                    a) CPD officers visited the grand opening of “Deb’s Closet” a few

                    months prior.

                    b) CPD officers observed that “Deb’s Closet” was a small clothing

                    shop.

                    c) CPD officers noted approximately 3 customers inside “Deb’s

                    Closet” at the time of their [yes, at least two officers were present]

                    interaction.

                    d) CPD officers did not see the business open after approximately

                    one week after the grand opening.




                                           13
    Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 14 of 17 PageID #:14




      69. A business query of “Deb’s Closet” on the Department of Business Affairs

and Consumer Protection by investigators revealed that 1253 W. 63rd Street, the

location of “Deb’s Closet,” and the name “Deb’s Closet,” did not have a business license

      70. A business query of “Englewood Furniture” on the Department of Business

Affairs and Consumer Protection by investigators yielded no results.

                                       Conclusion

      71. For the reasons set forth above, the subject property is subject to forfeiture

pursuant to 21 U.S.C. § 881(a)(6) because it: (1) was “furnished or intended to be

furnished” in exchange for a controlled substance or listed chemical in violation of

Title II of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21

U.S.C. §§ 801, et seq. (the “Controlled Substances Act”), (2) represents “proceeds

traceable” thereto, or (3) was “used or intended to be used to facilitate” a violation

thereof. See 21 U.S.C. § 881(a)(6).

   72. Pursuant to 21 U.S.C. § 881(a)(6), “[a]ll moneys, negotiable instruments,

securities, or other things of value furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of [21

U.S.C. §§ 801-904], all proceeds traceable to such an exchange, and all moneys,

negotiable instruments, and securities used or intended to be used to facilitate any

violation of [thereof]” are subject to forfeiture to the United States. Id.




                                           14
    Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 15 of 17 PageID #:15




                                   Prayer for Relief

   WHEREFORE, based upon the aforementioned facts and circumstances, Plaintiff,

United States of America, by and through its undersigned counsel, and pursuant to

Fed. R. Civ. P. Supp. G(3)(b), respectfully, prays:

   1) That process issue for an arrest warrant in rem for the subject property, which

Plaintiff will execute in accordance with 28 U.S.C. § 1355(d) and Fed. R. Civ. P. Supp.

G(3)(c);

   2) That due notice be given to all parties to appear and show cause why forfeiture

of the subject property to the United States in accordance with the claims herein set

forth should not be decreed;

   3) That this Court enter a judgment of forfeiture for the subject property to the

United States; and

   4) That this Court grant Plaintiff all other relief as it may deem just and proper,

together with the costs and disbursements of this action.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, Jr.
                                               United States Attorney

                                         By: /s/ Alexandra Morgan
                                             ALEXANDRA MORGAN
                                             Assistant United States Attorney
                                             219 South Dearborn Street, Rm. 500
                                             Chicago, Illinois 60604
                                             (312) 353-1123




                                          15
    Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 16 of 17 PageID #:16




NORTHERN DISTRIT OF ILLINOIS )
                             )
                             )                 SS
COUNTY OF COOK               )

                                       VERIFICATION

   I, Daniel Schutz, having first been duly sworn, upon oath, depose and state as

follows:

   1. I am a Special Agent with the Department of Homeland Security, Immigration

and Customs Enforcement, Homeland Security Investigations, and have been so

employed since April 2019.

   2. My duties and responsibilities as a Homeland Security Investigations Special

Agent involve investigation of alleged violations of the Controlled Substances Act,

Title 21 of the United States Code.

   3. I have read the foregoing complaint in this matter and the facts alleged are

true and correct to the best of my knowledge and belief.

   4. This statement is based upon my own personal knowledge as well as

information I have received from other agents, persons, and documents; it does not

include each and every fact known to me concerning this investigation, but is

submitted for the limited purpose of establishing a basis to believe the property

identified is subject to forfeiture.
    Case: 1:20-cv-07781 Document #: 1 Filed: 12/29/20 Page 17 of 17 PageID #:17




   5. I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

      Executed on the 29th of December, 2020, in Chicago, Illinois.



                                              _______________________________
                                              DANIEL SCHUTZ
                                              Special Agent
                                              Department of Homeland Security,
                                              Immigration and Customs
                                              Enforcement, Homeland Security
                                              Investigations
